Opinion issued February 10, 2011
     

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00955-CV
 





















 
 

IN RE MICHAEL SKADDEN, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, Michael Skadden, seeks mandamus relief from the trial court’s order
compelling production of certain documents relator contends are privileged.  On January 27, 2011, Skadden moved to dismiss
the petition for mandamus as moot.     
          We dismiss the petition for writ
of mandamus as moot.  We overrule all
pending motions as moot.      
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Bland and Alcala. 




1           The
underlying case is In re the Marriage of Skadden, No. 2010-19474 in the
308th District Court of Harris County, Texas, the Hon. Bruce Wettman,
presiding.